Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s reply to the Restriction Requirement, dated October 31, 2022, has been received. By way of this reply, Applicant has elected, with traverse, Group II: claims 6-26, and the species of rheumatoid arthritis.
	Applicant's election with traverse in the reply filed on October 31, 2022is acknowledged. The traversal is on the ground(s) all groups are related by a novel composition and methods involving the same composition, and as such no separate search is required. This is not found persuasive for reasons stated in the previous Restriction Requirement, mailed September 6, 2022. 
Should Applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species. 
The requirement is still deemed proper and is therefore made FINAL.  
Claims 1-5 and 24-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention (1-5) or species (24-26), there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on October 31, 2022.
Claims 6-23 are therefore under examination before the Office.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-23 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Harrell (US20170246216A1) as evidenced by Legaki (Stem Cell Rev Rep. 2016 Oct;12(5):604-612) and Pianta (Stem Cell Rev Rep. 2015 Jun;11(3):394-407).
Harrell teaches a formulation of de-cellularized human amniotic fluid (D-HAF), which is devoid of amniotic stem cells and elements of micronized membrane or chorion particles (para. 0041). Harrell teaches that this formulation may be administered in combination with appropriate excipients or other active agents (para. 0041, 0081, and claim 38). Harrell further teaches that this formulation may be used to treat arthritis (para. 0135).
Harrell further teaches the use of antimicrobial agents, antioxidants, and stabilizing agents for use with the above formulation (para. 0082).
While Harrell does not explicitly teach that administering an effective amount of the above pharmaceutical product would reduce activation, proliferation and/or generation of T helper type 1 (Thl) cells, T helper type 17 (Thl7) cells, or both, or enhance activation, proliferation and/or generation of regulatory T cells (Tregs), Legaki teaches that cell-free conditioned media from mesenchymal stem cells obtained from amniotic fluid is useful in the treatment of colitis (Figure 3 and page 610, left column, third paragraph). 
Legaki further teaches that the above treatment downregulates Th1-Th17-driven inflammatory responses and TNF-alpha (page 610, right column, first paragraph).
Legaki further teaches that the above treatment upregulates IL-10 (page 610, left column, third paragraph). 
Additionally, Pianta teaches that conditioned media generated from freshly isolated human amniotic mesenchymal stromal cells inhibits Th1 and Th17 proliferation, as well as downregulating pro-inflammatory Th1 cytokines such as TNF-alpha (page 403, right column, fourth paragraph). 
Pianta further teaches that the above conditioned media promotes differentiation of T cells into regulatory T cells, which secrete IL-10 (page 404, left column, second paragraph and fourth paragraph). 
Pianta further teaches that the above conditioned media may be useful as a cell-free treatment in diseases correlated to an altered inflammatory response (page 404, right column, second paragraph).
For the above reasons, Harrell inherently anticipates these aspects of the claims.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). It is noted that, if the prior art discloses identical chemical structure, the properties applicant discloses and/or claims are necessarily present, In re Spada, 911 F.2d 705, 709, 15 USPQ2d. The instantly claimed active method steps are identical to the method steps taught by Harrell and would therefore elicit identical functional properties whenever performed. In other words, the effects described to Th1 cells, Th17 cells, and Treg cells are a natural result of the prior art. Therefore, the method performed by Harrell anticipates claims 7-10 and 13-23.

Claims 6-23 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Werber (US20160199417A1) as evidenced by Legaki (Stem Cell Rev Rep. 2016 Oct;12(5):604-612) and Pianta (Stem Cell Rev Rep. 2015 Jun;11(3):394-407).
Werber teaches a therapeutic composition comprising amnion derived material that is free of live, or viable cells including amniotic stem cells, which may be derived from amniotic fluid (para. 0007). Werber also teaches pharmaceutical compositions for human use (para. 0042-0055). 
Werber further teaches that the above composition is useful in the treatment of immunomodulated or autoimmune conditions, including arthritis (para. 0050). 
While Werber does not explicitly teach that administering an effective amount of the above pharmaceutical product would reduce activation, proliferation and/or generation of T helper type 1 (Thl) cells, T helper type 17 (Thl7) cells, or both, or enhance activation, proliferation and/or generation of regulatory T cells (Tregs), Legaki teaches that cell-free conditioned media from mesenchymal stem cells obtained from amniotic fluid is useful in the treatment of colitis (Figure 3 and page 610, left column, third paragraph). 
Legaki further teaches that the above treatment downregulates Th1-Th17-driven inflammatory responses and TNF-alpha (page 610, right column, first paragraph).
Legaki further teaches that the above treatment upregulates IL-10 (page 610, left column, third paragraph). 
Additionally, Pianta teaches that conditioned media generated from freshly isolated human amniotic mesenchymal stromal cells inhibits Th1 and Th17 proliferation, as well as downregulating pro-inflammatory Th1 cytokines such as TNF-alpha (page 403, right column, fourth paragraph). 
Pianta further teaches that the above conditioned media promotes differentiation of T cells into regulatory T cells, which secrete IL-10 (page 404, left column, second paragraph and fourth paragraph). 
Pianta further teaches that the above conditioned media may be useful as a cell-free treatment in diseases correlated to an altered inflammatory response (page 404, right column, second paragraph).
For the above reasons, Werber inherently anticipates these aspects of the claims.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). It is noted that, if the prior art discloses identical chemical structure, the properties applicant discloses and/or claims are necessarily present, In re Spada, 911 F.2d 705, 709, 15 USPQ2d. The instantly claimed active method steps are identical to the method steps taught by Werber and would therefore elicit identical functional properties whenever performed. In other words, the effects described to Th1 cells, Th17 cells, and Treg cells are a natural result of the prior art. Therefore, the method performed by Werber anticipates claims 7-10 and 13-23.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 6-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-22 of U.S. Patent No. 9,579,350. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘350 patent are directed to pharmaceutical compositions of de-cellularized human amniotic fluid (D-HAF) and their use in treating a condition.

Claims 6-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,907,821. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘821 patent are directed to pharmaceutical compositions of de-cellularized human amniotic fluid (D-HAF) and their use in treating inflammation.

Claims 6-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,884,078. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘078 patent are directed to pharmaceutical compositions of de-cellularized human amniotic fluid (D-HAF) and their use in treating a condition.

Claims 6-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-30 of copending Application No. 16/683,939 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘939 application are directed to pharmaceutical compositions of de-cellularized human amniotic fluid (D-HAF) and their use in treating a condition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lubberts (Semin Immunopathol. 2010 Mar;32(1):43-53) teaches that Th17 cells and Th17 cytokines can have a proinflammatory effect in rheumatoid arthritis (see, e.g., page 49, left column, fourth paragraph). Lubberts further teaches that modulation of the Th17 pathway may treat or prevent rheumatoid arthritis (page 50, left column, second paragraph).
Balbi (Stem Cells Transl Med. 2017 May;6(5):1340-1355) teaches that human amniotic fluid-derived stem cells secrete extracellular vesicles in the condition media (page 1345, right column), and the extracellular vesicles in this conditioned media modulates the expression of inflammatory (IL-1a, IL-6, IL-4) and pro-resolving (IL-10) cytokines (page 1352, right column, third paragraph).
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/PETER JOHANSEN/            Examiner, Art Unit 1644               

/AMY E JUEDES/            Primary Examiner, Art Unit 1644